
	
		II
		109th CONGRESS
		2d Session
		S. 2755
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 5, 2006
			Mr. Thomas introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To enhance the energy production, refining,
		  infrastructure, conservation and efficiency capabilities of the United States,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Production, Refining,
			 Infrastructure, Conservation and Efficiency Act or the
			 Energy PRICE Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Energy production
					Subtitle A—Arctic Coastal Plain domestic energy
					Sec. 1001. Definitions.
					Sec. 1002. Leasing program for lands within the Coastal
				Plain.
					Sec. 1003. Lease sales.
					Sec. 1004. Grant of leases by the Secretary.
					Sec. 1005. Lease terms and conditions.
					Sec. 1006. Coastal Plain environmental protection.
					Sec. 1007. Expedited judicial review.
					Sec. 1008. Federal and State distribution of
				revenues.
					Sec. 1009. Rights-of-way across the Coastal Plain.
					Sec. 1010. Conveyance.
					Sec. 1011. Local government impact aid and community service
				assistance.
					Subtitle B—Enhanced Oil Recovery 
					Sec. 1021. Enhanced credit for carbon dioxide
				injections.
					Subtitle C—Department of Defense contract
				authority
					Sec. 1031. Procurement of fuel derived from coal, oil shale,
				and tar sands.
					TITLE II—Refining
					Subtitle A—Refinery permitting process
					Sec. 2001. Definitions.
					Sec. 2002. Streamlining of refinery permitting
				process.
					Sec. 2003. Fuel emergency waivers.
					Sec. 2004. Boutique fuel reductions.
					Sec. 2005. Fischer-Tropsch fuels.
					Subtitle B—Accelerated depreciation for construction and
				expansion
					Sec. 2011. Expansion of election to expense certain
				refineries.
					TITLE III—Infrastructure 
					Subtitle A—Accelerated depreciation
					Sec. 3001. Treatment of certain oil and gas pipelines as 5-year
				property for depreciation purposes.
					Subtitle B—Tax-exempt financing
					Sec. 3011. Tax-exempt financing of energy transportation
				infrastructure not subject to private business use test.
					Subtitle C—Emergency service route
					Sec. 3021. Emergency service route.
					TITLE IV—Conservation and efficiency
					Subtitle A—CAFE standards
					Sec. 4001. Revised considerations for decisions on maximum
				feasible average fuel economy.
					Sec. 4002. Increased fuel economy standards.
					Sec. 4003. Expedited procedures for congressional increase in
				fuel economy standards.
					Subtitle B—Natural Gas Energy Star Program
					Sec. 4011. Efficiency.
				
			IEnergy production
			AArctic Coastal Plain domestic energy
				1001.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal
			 Plain means that area identified as such in the map entitled
			 Arctic National Wildlife Refuge, dated August 1980, as
			 referenced in section 1002(b) of the Alaska National Interest Lands
			 Conservation Act of 1980 (16 U.S.C. 3142(b)(1)),
			 comprising approximately 1,549,000 acres, and as described in appendix I to
			 part 37 of title 50, Code of Federal Regulations.
					(2)SecretaryThe term Secretary, except as
			 otherwise provided, means the Secretary of the Interior or the Secretary’s
			 designee.
					1002.Leasing program for
			 lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall
			 take such actions as are necessary—
						(1)to establish and implement in accordance
			 with this Act a competitive oil and gas leasing program under the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.) that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the provisions of this
			 subtitle through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that ensure the oil and gas
			 exploration, development, and production activities on the Coastal Plain will
			 result in no significant adverse effect on fish and wildlife, their habitat,
			 subsistence resources, and the environment, and including, in furtherance of
			 this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)RepealSection 1003 of the Alaska National
			 Interest Lands Conservation Act of 1980 (16 U.S.C. 3143) is repealed.
					(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor purposes of the National Wildlife
			 Refuge System Administration Act of 1966, the oil and gas leasing program and
			 activities authorized by this section in the Coastal Plain are deemed to be
			 compatible with the purposes for which the Arctic National Wildlife Refuge was
			 established, and that no further findings or decisions are required to
			 implement this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final
			 Legislative Environmental Impact Statement (April 1987) on the Coastal
			 Plain prepared pursuant to section 1002 of the Alaska National Interest Lands
			 Conservation Act of 1980 (16 U.S.C. 3142) and
			 section
			 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) is
			 deemed to satisfy the requirements under the National Environmental Policy Act of 1969
			 that apply with respect to actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore
			 conducting the first lease sale under this subtitle, the Secretary shall
			 prepare an environmental impact statement under the
			 National Environmental Policy Act of
			 1969 with respect to the actions authorized by this subtitle that
			 are not referred to in paragraph (2). Notwithstanding any other law, the
			 Secretary is not required to identify nonleasing alternative courses of action
			 or to analyze the environmental effects of such courses of action. The
			 Secretary shall only identify a preferred action for such leasing and a single
			 leasing alternative, and analyze the environmental effects and potential
			 mitigation measures for those two alternatives. The identification of the
			 preferred action and related analysis for the first lease sale under this
			 subtitle shall be completed within 18 months after the date of the enactment of
			 this Act. The Secretary shall only consider public comments that specifically
			 address the Secretary’s preferred action and that are filed within 20 days
			 after publication of an environmental analysis. Notwithstanding any other law,
			 compliance with this paragraph is deemed to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after
			 consultation with the State of Alaska, the city of Kaktovik, and the North
			 Slope Borough, may designate up to a total of 45,000 acres of the Coastal Plain
			 as a Special Area if the Secretary determines that the Special Area is of such
			 unique character and interest so as to require special management and
			 regulatory protection. The Secretary shall designate as such a Special Area the
			 Sadlerochit Spring area, comprising approximately 4,000 acres as depicted on
			 such map as shall be identified by the Secretary.
						(2)ManagementEach such Special Area shall be managed so
			 as to protect and preserve the area’s unique and diverse character including
			 its fish, wildlife, and subsistence resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any Special Area
			 from leasing. If the Secretary leases a Special Area, or any part thereof, for
			 purposes of oil and gas exploration, development, production, and related
			 activities, there shall be no surface occupancy of the lands comprising the
			 Special Area.
						(4)Directional
			 drillingNotwithstanding the
			 other provisions of this subsection, the Secretary may lease all or a portion
			 of a Special Area under terms that permit the use of horizontal drilling
			 technology from sites on leases located outside the area.
						(f)Limitation on
			 closed areasThe Secretary’s
			 sole authority to close lands within the Coastal Plain to oil and gas leasing
			 and to exploration, development, and production is that set forth in this
			 subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall
			 prescribe such regulations as may be necessary to carry out this subtitle,
			 including rules and regulations relating to protection of the fish and
			 wildlife, their habitat, subsistence resources, and environment of the Coastal
			 Plain, by no later than 15 months after the date of the enactment of this
			 Act.
						(2)Revision of
			 regulationsThe Secretary
			 shall periodically review and, if appropriate, revise the rules and regulations
			 issued under subsection (a) to reflect any significant biological,
			 environmental, or engineering data that come to the Secretary’s
			 attention.
						1003.Lease
			 sales
					(a)In
			 generalLands may be leased
			 pursuant to this subtitle to any person qualified to obtain a lease for
			 deposits of oil and gas under the Mineral Leasing
			 Act (30
			 U.S.C. 181 et seq.).
					(b)ProceduresThe Secretary shall, by regulation,
			 establish procedures for—
						(1)receipt and consideration of sealed
			 nominations for any area in the Coastal Plain for inclusion in, or exclusion
			 (as provided in subsection (c)) from, a lease sale;
						(2)the holding of lease sales after such
			 nomination process; and
						(3)public notice of and comment on designation
			 of areas to be included in, or excluded from, a lease sale.
						(c)Lease sale
			 bidsBidding for leases under
			 this subtitle shall be by sealed competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first
			 lease sale under this subtitle, the Secretary shall offer for lease those
			 tracts the Secretary considers to have the greatest potential for the discovery
			 of hydrocarbons, taking into consideration nominations received pursuant to
			 subsection (b)(1), but in no case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary
			 shall—
						(1)conduct the first lease sale under this
			 subtitle within 22 months after the date of the enactment of this Act;
			 and
						(2)conduct additional sales so long as
			 sufficient interest in development exists to warrant, in the Secretary’s
			 judgment, the conduct of such sales.
						1004.Grant of leases by
			 the Secretary
					(a)In
			 generalThe Secretary may
			 grant to the highest responsible qualified bidder in a lease sale conducted
			 pursuant to section 1003 any lands to be leased on the Coastal Plain upon
			 payment by the lessee of such bonus as may be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued
			 under this subtitle may be sold, exchanged, assigned, sublet, or otherwise
			 transferred except with the approval of the Secretary. Prior to any such
			 approval the Secretary shall consult with, and give due consideration to the
			 views of, the Attorney General.
					1005.Lease terms and
			 conditions
					(a)In
			 generalAn oil or gas lease
			 issued pursuant to this subtitle shall—
						(1)provide for the payment of a royalty of not
			 less than 12½ percent in amount or value of the production removed or sold from
			 the lease, as determined by the Secretary under the regulations applicable to
			 other Federal oil and gas leases;
						(2)provide that the Secretary may close, on a
			 seasonal basis, portions of the Coastal Plain to exploratory drilling
			 activities as necessary to protect caribou calving areas and other species of
			 fish and wildlife;
						(3)require that the lessee of lands within the
			 Coastal Plain shall be fully responsible and liable for the reclamation of
			 lands within the Coastal Plain and any other Federal lands that are adversely
			 affected in connection with exploration, development, production, or
			 transportation activities conducted under the lease and within the Coastal
			 Plain by the lessee or by any of the subcontractors or agents of the
			 lessee;
						(4)provide that the lessee may not delegate or
			 convey, by contract or otherwise, the reclamation responsibility and liability
			 to another person without the express written approval of the Secretary;
						(5)provide that the standard of reclamation
			 for lands required to be reclaimed under this subtitle shall be, as nearly as
			 practicable, a condition capable of supporting the uses which the lands were
			 capable of supporting prior to any exploration, development, or production
			 activities, or upon application by the lessee, to a higher or better use as
			 approved by the Secretary;
						(6)contain terms and conditions relating to
			 protection of fish and wildlife, their habitat, and the environment as required
			 pursuant to section 10023(a)(2);
						(7)provide that the lessee, its agents, and
			 its contractors use best efforts to provide a fair share, as determined by the
			 level of obligation previously agreed to in the 1974 agreement implementing
			 section 29 of the Federal Agreement and Grant of Right of Way for the Operation
			 of the Trans-Alaska Pipeline, of employment and contracting for Alaska Natives
			 and Alaska Native Corporations from throughout the State;
						(8)prohibit the export of oil produced under
			 the lease; and
						(9)contain such other provisions as the
			 Secretary determines necessary to ensure compliance with the provisions of this
			 subtitle and the regulations issued under this subtitle.
						(b)Project labor
			 agreementsThe Secretary, as
			 a term and condition of each lease under this subtitle and in recognizing the
			 Government’s proprietary interest in labor stability and in the ability of
			 construction labor and management to meet the particular needs and conditions
			 of projects to be developed under the leases issued pursuant to this subtitle
			 and the special concerns of the parties to such leases, shall require that the
			 lessee and its agents and contractors negotiate to obtain a project labor
			 agreement for the employment of laborers and mechanics on production,
			 maintenance, and construction under the lease.
					1006.Coastal Plain
			 environmental protection
					(a)No significant
			 adverse effect standard to govern authorized Coastal Plain
			 activitiesThe Secretary
			 shall, consistent with the requirements of section 1002, administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that—
						(1)ensure the oil and gas exploration,
			 development, and production activities on the Coastal Plain will result in no
			 significant adverse effect on fish and wildlife, their habitat, and the
			 environment;
						(2)require the application of the best
			 commercially available technology for oil and gas exploration, development, and
			 production on all new exploration, development, and production operations;
			 and
						(3)ensure that the maximum amount of surface
			 acreage covered by production and support facilities, including airstrips and
			 any areas covered by gravel berms or piers for support of pipelines, does not
			 exceed 2,000 acres on the Coastal Plain.
						(b)Site-Specific
			 assessment and mitigationThe
			 Secretary shall also require, with respect to any proposed drilling and related
			 activities, that—
						(1)a site-specific analysis be made of the
			 probable effects, if any, that the drilling or related activities will have on
			 fish and wildlife, their habitat, and the environment;
						(2)a plan be implemented to avoid, minimize,
			 and mitigate (in that order and to the extent practicable) any significant
			 adverse effect identified under paragraph (1); and
						(3)the development of the plan shall occur
			 after consultation with the agency or agencies having jurisdiction over matters
			 mitigated by the plan.
						(c)Regulations to
			 protect Coastal Plain fish and wildlife resources, subsistence users, and the
			 environmentBefore
			 implementing the leasing program authorized by this subtitle, the Secretary
			 shall prepare and promulgate regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other measures designed to ensure
			 that the activities undertaken on the Coastal Plain under this subtitle are
			 conducted in a manner consistent with the purposes and environmental
			 requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe proposed regulations, lease terms,
			 conditions, restrictions, prohibitions, and stipulations for the leasing
			 program under this subtitle shall require compliance with all applicable
			 provisions of Federal and State environmental law and shall also require the
			 following:
						(1)Standards at least as effective as the
			 safety and environmental mitigation measures set forth in items 1 through 29 at
			 pages 167 through 169 of the Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain.
						(2)Seasonal limitations on exploration,
			 development, and related activities, where necessary, to avoid significant
			 adverse effects during periods of concentrated fish and wildlife breeding,
			 denning, nesting, spawning, and migration.
						(3)That exploration activities, except for
			 surface geological studies, be limited to the period between approximately
			 November 1 and May 1 each year and that exploration activities shall be
			 supported by ice roads, winter trails with adequate snow cover, ice pads, ice
			 airstrips, and air transport methods, except that such exploration activities
			 may occur at other times, if the Secretary finds that such exploration will
			 have no significant adverse effect on the fish and wildlife, their habitat, and
			 the environment of the Coastal Plain.
						(4)Design safety and construction standards
			 for all pipelines and any access and service roads, that—
							(A)minimize, to the maximum extent possible,
			 adverse effects upon the passage of migratory species such as caribou;
			 and
							(B)minimize adverse effects upon the flow of
			 surface water by requiring the use of culverts, bridges, and other structural
			 devices.
							(5)Prohibitions on public access and use on
			 all pipeline access and service roads.
						(6)Stringent reclamation and rehabilitation
			 requirements, consistent with the standards set forth in this subtitle,
			 requiring the removal from the Coastal Plain of all oil and gas development and
			 production facilities, structures, and equipment upon completion of oil and gas
			 production operations, except that the Secretary may exempt from the
			 requirements of this paragraph those facilities, structures, or equipment that
			 the Secretary determines would assist in the management of the Arctic National
			 Wildlife Refuge and that are donated to the United States for that
			 purpose.
						(7)Appropriate prohibitions or restrictions on
			 access by all modes of transportation.
						(8)Appropriate prohibitions or restrictions on
			 sand and gravel extraction.
						(9)Consolidation of facility siting.
						(10)Appropriate prohibitions or restrictions on
			 use of explosives.
						(11)Avoidance, to the extent practicable, of
			 springs, streams, and river system; the protection of natural surface drainage
			 patterns, wetlands, and riparian habitats; and the regulation of methods or
			 techniques for developing or transporting adequate supplies of water for
			 exploratory drilling.
						(12)Avoidance or reduction of air
			 traffic-related disturbance to fish and wildlife.
						(13)Treatment and disposal of hazardous and
			 toxic wastes, solid wastes, reserve pit fluids, drilling muds and cuttings, and
			 domestic wastewater, including an annual waste management report, a hazardous
			 materials tracking system, and a prohibition on chlorinated solvents, in
			 accordance with applicable Federal and State environmental law.
						(14)Fuel storage and oil spill contingency
			 planning.
						(15)Research, monitoring, and reporting
			 requirements.
						(16)Field crew environmental briefings.
						(17)Avoidance of significant adverse effects
			 upon subsistence hunting, fishing, and trapping by subsistence users.
						(18)Compliance with applicable air and water
			 quality standards.
						(19)Appropriate seasonal and safety zone
			 designations around well sites, within which subsistence hunting and trapping
			 shall be limited.
						(20)Reasonable stipulations for protection of
			 cultural and archeological resources.
						(21)All other protective environmental
			 stipulations, restrictions, terms, and conditions deemed necessary by the
			 Secretary.
						(e)ConsiderationsIn preparing and promulgating regulations,
			 lease terms, conditions, restrictions, prohibitions, and stipulations under
			 this section, the Secretary shall consider the following:
						(1)The stipulations and conditions that govern
			 the National Petroleum Reserve-Alaska leasing program, as set forth in the 1999
			 Northeast National Petroleum Reserve-Alaska Final Integrated Activity
			 Plan/Environmental Impact Statement.
						(2)The environmental protection standards that
			 governed the initial Coastal Plain seismic exploration program under parts
			 37.31 to 37.33 of title 50, Code of Federal Regulations.
						(3)The land use stipulations for exploratory
			 drilling on the KIC–ASRC private lands that are set forth in Appendix 2 of the
			 August 9, 1983, agreement between Arctic Slope Regional Corporation and the
			 United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall,
			 after providing for public notice and comment, prepare and update periodically
			 a plan to govern, guide, and direct the siting and construction of facilities
			 for the exploration, development, production, and transportation of Coastal
			 Plain oil and gas resources.
						(2)ObjectivesThe plan shall have the following
			 objectives:
							(A)Avoiding unnecessary duplication of
			 facilities and activities.
							(B)Encouraging consolidation of common
			 facilities and activities.
							(C)Locating or confining facilities and
			 activities to areas that will minimize impact on fish and wildlife, their
			 habitat, and the environment.
							(D)Utilizing existing facilities wherever
			 practicable.
							(E)Enhancing compatibility between wildlife
			 values and development activities.
							(g)Access to
			 public landsThe Secretary
			 shall—
						(1)manage public lands in the Coastal Plain
			 subject to subsections (a) and (b) of section 811 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3121); and
						(2)ensure that local residents shall have
			 reasonable access to public lands in the Coastal Plain for traditional
			 uses.
						1007.Expedited judicial
			 review
					(a)Filing of
			 complaint
						(1)DeadlineSubject to paragraph (2), any complaint
			 seeking judicial review of any provision of this subtitle or any action of the
			 Secretary under this subtitle shall be filed in any appropriate district court
			 of the United States—
							(A)except as provided in subparagraph (B),
			 within the 90-day period beginning on the date of the action being challenged;
			 or
							(B)in the case of a complaint based solely on
			 grounds arising after such period, within 90 days after the complainant knew or
			 reasonably should have known of the grounds for the complaint.
							(2)VenueAny complaint seeking judicial review of an
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the
			 Secretary with respect to which review could have been obtained under this
			 section shall not be subject to judicial review in any civil or criminal
			 proceeding for enforcement.
					1008.Federal and State
			 distribution of revenues
					(a)In
			 generalNotwithstanding any
			 other provision of law, of the amount of adjusted bonus, rental, and royalty
			 revenues from oil and gas leasing and operations authorized under this
			 subtitle—
						(1)50 percent shall be paid to the State of
			 Alaska; and
						(2)except as provided in section 1011(d), the
			 balance shall be deposited into the Treasury as miscellaneous receipts.
						(b)Payments to
			 AlaskaPayments to the State
			 of Alaska under this section shall be made semiannually.
					(c)Use of bonus
			 payments for Low-Income home energy assistanceAmounts that are received by the United
			 States as bonuses for leases under this subtitle and deposited into the
			 Treasury under subsection (a)(2) may be appropriated to the Secretary of the
			 Health and Human Services, in addition to amounts otherwise available, to
			 provide assistance under the Low-Income Home Energy Assistance Act of 1981
			 (42 U.S.C.
			 8621 et seq.).
					1009.Rights-of-way
			 across the Coastal Plain
					(a)ExemptionTitle XI of the Alaska National Interest
			 Lands Conservation Act of 1980 (16 U.S.C. 3161 et seq.) shall not
			 apply to the issuance by the Secretary under
			 section
			 28 of the Mineral Leasing
			 Act (30
			 U.S.C. 185) of rights-of-way and easements across the Coastal
			 Plain for the transportation of oil and gas.
					(b)Terms and
			 conditionsThe Secretary
			 shall include in any right-of-way or easement referred to in subsection (a)
			 such terms and conditions as may be necessary to ensure that transportation of
			 oil and gas does not result in a significant adverse effect on the fish and
			 wildlife, subsistence resources, their habitat, and the environment of the
			 Coastal Plain, including requirements that facilities be sited or designed so
			 as to avoid unnecessary duplication of roads and pipelines.
					(c)RegulationsThe Secretary shall include in regulations
			 under section 1002(g) provisions granting rights-of-way and easements described
			 in subsection (a) of this section.
					1010.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act
			 (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik Inupiat Corporation the
			 surface estate of the lands described in paragraph 1 of Public Land Order 6959,
			 to the extent necessary to fulfill the Corporation’s entitlement under section
			 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611) in accordance with
			 the terms and conditions of the Agreement between the Department of the
			 Interior, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation effective January 22, 1993;
			 and
					(2)to the Arctic Slope Regional Corporation
			 the remaining subsurface estate to which it is entitled pursuant to the August
			 9, 1983, agreement between the Arctic Slope Regional Corporation and the United
			 States of America.
					1011.Local government
			 impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use
			 amounts available from the Coastal Plain Local Government Impact Aid Assistance
			 Fund established by subsection (d) to provide timely financial assistance to
			 entities that are eligible under paragraph (2) and that are directly impacted
			 by the exploration for or production of oil and gas on the Coastal Plain under
			 this subtitle.
						(2)Eligible
			 entitiesThe North Slope
			 Borough, Kaktovik, and other boroughs, municipal subdivisions, villages, and
			 any other community organized under Alaska State law shall be eligible for
			 financial assistance under this section.
						(b)Use of
			 assistanceFinancial
			 assistance under this section may be used only for—
						(1)planning for mitigation of the potential
			 effects of oil and gas exploration and development on environmental, social,
			 cultural, recreational and subsistence values;
						(2)implementing mitigation plans and
			 maintaining mitigation projects;
						(3)developing, carrying out, and maintaining
			 projects and programs that provide new or expanded public facilities and
			 services to address needs and problems associated with such effects, including
			 firefighting, police, water, waste treatment, medivac, and medical services;
			 and
						(4)establishment of a coordination office, by
			 the North Slope Borough, in the City of Kaktovik, which shall—
							(A)coordinate with and advise developers on
			 local conditions, impact, and history of the areas utilized for development;
			 and
							(B)provide to the Committee on Resources of
			 the Senate and the Committee on Energy and Resources of the Senate an annual
			 report on the status of coordination between developers and the communities
			 affected by development.
							(c)Application
						(1)In
			 generalAny community that is
			 eligible for assistance under this section may submit an application for such
			 assistance to the Secretary, in such form and under such procedures as the
			 Secretary may prescribe by regulation.
						(2)North Slope
			 Borough communitiesA
			 community located in the North Slope Borough may apply for assistance under
			 this section either directly to the Secretary or through the North Slope
			 Borough.
						(3)Application
			 assistanceThe Secretary
			 shall work closely with and assist the North Slope Borough and other
			 communities eligible for assistance under this section in developing and
			 submitting applications for assistance under this section.
						(d)Establishment
			 of Fund
						(1)In
			 generalThere is established
			 in the Treasury the Coastal Plain Local Government Impact Aid Assistance
			 Fund.
						(2)UseAmounts in the fund may be used only for
			 providing financial assistance under this section.
						(3)DepositsSubject to paragraph (4), there shall be
			 deposited into the fund amounts received by the United States as revenues
			 derived from rents, bonuses, and royalties under on leases and lease sales
			 authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in
			 the fund may not exceed $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the
			 Treasury shall invest amounts in the fund in interest bearing government
			 securities.
						(e)Authorization
			 of appropriationsTo provide
			 financial assistance under this section there is authorized to be appropriated
			 to the Secretary from the Coastal Plain Local Government Impact Aid Assistance
			 Fund $5,000,000 for each fiscal year.
					BEnhanced Oil Recovery 
				1021.Enhanced credit for
			 carbon dioxide injections
					(a)In
			 generalSection 43 of the
			 Internal Revenue Code of 1986 (relating to enhanced oil recovery credit) is
			 amended by adding at the end the following new subsection:
						
							(f)Enhanced credit
				for projects using qualified carbon dioxide
								(1)In
				generalIn the case of any
				qualified enhanced oil recovery project described in paragraph (2), subsection
				(a) shall be applied by substituting 20 percent for 15
				percent.
								(2)Specified
				qualified enhanced oil recovery project
									(A)In
				generalA qualified enhanced
				oil recovery project is described in this paragraph if—
										(i)the project begins or is substantially
				expanded after December 31, 2006, and
										(ii)the project uses qualified carbon dioxide
				in an oil recovery method which involves flooding or injection.
										(B)Qualified
				carbon dioxideFor purposes
				of this subsection, the term qualified carbon dioxide means carbon
				dioxide that is—
										(i)from an industrial source, or
										(ii)separated from natural gas and natural gas
				liquids at a natural gas processing plant.
										(3)TerminationThis subsection shall not apply to costs
				paid or incurred for any qualified enhanced oil recovery project after December
				31,
				2010.
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to costs paid or incurred in taxable years ending
			 after December 31, 2006.
					CDepartment of Defense contract
			 authority
				1031.Procurement of fuel
			 derived from coal, oil shale, and tar sandsSection 2398a(d) of title 10, United States
			 Code, is amended by striking 1 or more years and inserting
			 up to 25 years.
				IIRefining
			ARefinery permitting process
				2001.DefinitionsIn this subtitle:
					(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
					(2)Indian
			 tribeThe term Indian
			 tribe has the meaning given the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).
					(3)PermitThe term permit means any
			 permit, license, approval, variance, or other form of authorization that a
			 refiner is required to obtain—
						(A)under any Federal law; or
						(B)from a State or Indian tribal government
			 agency delegated authority by the Federal Government, or authorized under
			 Federal law, to issue permits.
						(4)RefinerThe term refiner means a
			 person that—
						(A)owns or operates a refinery; or
						(B)seeks to become an owner or operator of a
			 refinery.
						(5)Refinery
						(A)In
			 generalThe term
			 refinery means—
							(i)a facility at which crude oil is refined
			 into transportation fuel or other petroleum products; and
							(ii)a coal liquification or coal-to-liquid
			 facility at which coal is processed into synthetic crude oil or any other
			 fuel.
							(B)InclusionsThe term refinery
			 includes—
							(i)an expansion of a refinery;
							(ii)a biorefinery; and
							(iii)any facility that produces a renewable fuel
			 (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)).
							(6)Refinery
			 permitting agreementThe term
			 refinery permitting agreement means an agreement entered into
			 between the Administrator and a State or Indian tribe under section
			 2004.
					(7)SecretaryThe term Secretary means the
			 Secretary of Commerce.
					(8)StateThe term State means—
						(A)a State;
						(B)the District of Columbia;
						(C)the Commonwealth of Puerto Rico; and
						(D)any other territory or possession of the
			 United States.
						2002.Streamlining of
			 refinery permitting process
					(a)In
			 GeneralAt the request of the
			 Governor of a State or the governing body of an Indian tribe, the Administrator
			 shall enter into a refinery permitting agreement with the State or Indian tribe
			 under which the process for obtaining all permits necessary for the
			 construction and operation of a refinery shall be streamlined using a
			 systematic interdisciplinary multimedia approach as provided in this
			 subtitle.
					(b)Authority of
			 AdministratorUnder a
			 refinery permitting agreement—
						(1)the Administrator shall have authority, as
			 applicable and necessary, to—
							(A)accept from a refiner a consolidated
			 application for all permits that the refiner is required to obtain to construct
			 and operate a refinery;
							(B)in consultation and cooperation with each
			 Federal, State, or Indian tribal government agency that is required to make any
			 determination to authorize the issuance of a permit, establish a schedule under
			 which each agency shall—
								(i)concurrently consider, to the maximum
			 extent practicable, each determination to be made; and
								(ii)complete each step in the permitting
			 process; and
								(C)issue a consolidated permit that combines
			 all permits issued under the schedule established under subparagraph (B);
			 and
							(2)the Administrator shall provide to State
			 and Indian tribal government agencies—
							(A)financial assistance in such amounts as the
			 agencies reasonably require to hire such additional personnel as are necessary
			 to enable the government agencies to comply with the applicable schedule
			 established under paragraph (1)(B); and
							(B)technical, legal, and other assistance in
			 complying with the refinery permitting agreement.
							(c)Agreement by
			 the StateUnder a refinery
			 permitting agreement, a State or governing body of an Indian tribe shall agree
			 that—
						(1)the Administrator shall have each of the
			 authorities described in subsection (b); and
						(2)each State or Indian tribal government
			 agency shall—
							(A)in accordance with State law, make such
			 structural and operational changes in the agencies as are necessary to enable
			 the agencies to carry out consolidated project-wide permit reviews concurrently
			 and in coordination with the Environmental Protection Agency and other Federal
			 agencies; and
							(B)comply, to the maximum extent practicable,
			 with the applicable schedule established under subsection (b)(1)(B).
							(d)Interdisciplinary
			 approach
						(1)In
			 generalThe Administrator and
			 a State or governing body of an Indian tribe shall incorporate an
			 interdisciplinary approach, to the maximum extent practicable, in the
			 development, review, and approval of permits subject to this section.
						(2)OptionsAmong other options, the interdisciplinary
			 approach may include use of—
							(A)environmental management practices;
			 and
							(B)third party contractors.
							(e)Deadlines
						(1)New
			 refineriesIn the case of a
			 consolidated permit for the construction of a new refinery, the Administrator
			 and the State or governing body of an Indian tribe shall approve or disapprove
			 the consolidated permit not later than—
							(A)360 days after the date of the receipt of
			 the administratively complete application for the consolidated permit;
			 or
							(B)on agreement of the applicant, the
			 Administrator, and the State or governing body of the Indian tribe, 90 days
			 after the expiration of the deadline established under subparagraph (A).
							(2)Expansion of
			 existing refineriesIn the
			 case of a consolidated permit for the expansion of an existing refinery, the
			 Administrator and the State or governing body of an Indian tribe shall approve
			 or disapprove the consolidated permit not later than—
							(A)120 days after the date of the receipt of
			 the administratively complete application for the consolidated permit;
			 or
							(B)on agreement of the applicant, the
			 Administrator, and the State or governing body of the Indian tribe, 30 days
			 after the expiration of the deadline established under subparagraph (A).
							(f)Federal
			 agenciesEach Federal agency
			 that is required to make any determination to authorize the issuance of a
			 permit shall comply with the applicable schedule established under subsection
			 (b)(1)(B).
					(g)Judicial
			 reviewAny civil action for
			 review of any permit determination under a refinery permitting agreement shall
			 be brought exclusively in the United States district court for the district in
			 which the refinery is located or proposed to be located.
					(h)Efficient
			 permit reviewIn order to
			 reduce the duplication of procedures, the Administrator shall use State
			 permitting and monitoring procedures to satisfy substantially equivalent
			 Federal requirements under this Act.
					(i)SeverabilityIf 1 or more permits that are required for
			 the construction or operation of a refinery are not approved on or before any
			 deadline established under subsection (e), the Administrator may issue a
			 consolidated permit that combines all other permits that the refiner is
			 required to obtain other than any permits that are not approved.
					(j)SavingsNothing in this section affects the
			 operation or implementation of otherwise applicable law regarding permits
			 necessary for the construction and operation of a refinery.
					(k)Consultation
			 with local governmentsCongress encourages the Administrator,
			 States, and tribal governments to consult, to the maximum extent practicable,
			 with local governments in carrying out this section.
					(l)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					(m)Effect on local
			 authorityNothing in this
			 section affects—
						(1)the authority of a local government with
			 respect to the issuance of permits; or
						(2)any requirement or ordinance of a local
			 government (such as a zoning regulation).
						2003.Fuel emergency
			 waiversSection 211(c)(4)(C)
			 of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) (as amended by section 1541 of
			 the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1106)) is
			 amended—
					(1)by redesignating the first clause (v) as
			 clause (vi);
					(2)by redesignating the second clause (v) as
			 clause (vii); and
					(3)by inserting after clause (iv) the
			 following:
						
							(v)A
				State shall be held harmless and not be required to revise its State
				implementation plan under section 110 to account for the emissions from a
				waiver granted by the Administrator under clause
				(ii).
							.
					2004.Boutique fuel
			 reductionsSection
			 211(c)(4)(C)(vii) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)(vii)) (as
			 redesignated by section 2003(2)) is amended by striking subclauses (III) and
			 (IV) and inserting the following:
					
						(III)The Administrator shall remove a fuel from
				the list published under subclause (II) if a fuel ceases to be included in a
				State implementation plan or if a fuel in a State implementation plan is
				identical to a Federal fuel formulation implemented by the Administrator and
				shall reduce the total number of fuels permitted to be included in a State
				implementation plan or revision on the list published under subclause (II)
				accordingly.
						(IV)Subclause (I) shall not limit the authority
				of the Administrator to approve a control or prohibition respecting any new
				fuel under this paragraph in a State implementation plan or revision to a State
				implementation plan if the new fuel completely replaces a fuel on the list
				published under subclause
				(II).
						.
				2005.Fischer-Tropsch
			 fuels
					(a)In
			 generalIn cooperation with
			 the Secretary of Energy, the Secretary of Defense, the Administrator of the
			 Federal Aviation Administration, Secretary of Health and Human Services, and
			 Fischer-Tropsch industry representatives, the Administrator shall—
						(1)conduct a research and demonstration
			 program to evaluate the air quality benefits of ultra-clean Fischer-Tropsch
			 transportation fuel, including diesel and jet fuel;
						(2)evaluate the use of ultra-clean
			 Fischer-Tropsch transportation fuel as a mechanism for reducing engine exhaust
			 emissions; and
						(3)submit recommendations to Congress on the
			 most effective use and associated benefits of these ultra-clean fuel for
			 reducing public exposure to exhaust emissions.
						(b)Guidance and
			 technical supportThe
			 Administrator shall, to the extent necessary, issue any guidance or technical
			 support documents that would facilitate the effective use and associated
			 benefit of Fischer-Tropsch fuel and blends.
					(c)RequirementsThe program described in subsection (a)
			 shall consider—
						(1)the use of neat (100 percent)
			 Fischer-Tropsch fuel and blends with conventional crude oil-derived fuel for
			 heavy-duty and light-duty diesel engines and the aviation sector; and
						(2)the production costs associated with
			 domestic production of those ultra clean fuel and prices for consumers.
						(d)ReportsThe Administrator shall submit to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives—
						(1)not later than October 1, 2006, an interim
			 report on actions taken to carry out this section; and
						(2)not later than December 1, 2007, a final
			 report on actions taken to carry out this section.
						BAccelerated depreciation for construction and
			 expansion
				2011.Expansion of
			 election to expense certain refineries
					(a)Full
			 expensingSection 179C(a) of
			 the Internal Revenue Code of 1986 (relating to treatment as expenses) is
			 amended by striking 50 percent of.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
					IIIInfrastructure 
			AAccelerated depreciation
				3001.Treatment of
			 certain oil and gas pipelines as 5-year property for depreciation
			 purposes
					(a)In
			 generalSection 168(e)(3)(B)
			 of the Internal Revenue Code of 1986 (relating to 5-year property) is
			 amended—
						(1)by striking and at the end
			 of clause (v),
						(2)by striking the period at the end of clause
			 (vi)(III) and inserting , and, and
						(3)by inserting after clause (vi)(III) the
			 following new clause:
							
								(vii)any oil or natural gas pipeline described
				in asset class 13.2, the original use of which commences with the taxpayer
				after the date of the enactment of this
				clause.
								.
						(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
					BTax-exempt financing
				3011.Tax-exempt
			 financing of energy transportation infrastructure not subject to private
			 business use test
					(a)In
			 generalSection 141(b)(6) of
			 the Internal Revenue Code of 1986 (defining private business use ) is amended
			 by adding at the end the following new subparagraph:
						
							(C)Exception for
				certain energy transportation infrastructure
								(i)In
				generalFor purposes of the
				1st sentence of subparagraph (A), the operation or use of any property
				described in clause (ii) by any person which is not a governmental unit shall
				not be considered a private business use.
								(ii)Property
				describedFor purposes of
				clause (i), the following property is described in this clause:
									(I)Any tangible property used to transmit
				electricity at 230 or more kilovolts if such property is placed in service as
				part of a State or multi-State effort to improve interstate electricity
				transmission and that is physically located in not less than 2 States.
									(II)Any tangible property used as a natural gas
				transmission pipeline if such property is placed in service as part of a State
				or multi-State effort to improve interstate natural gas transmission and that
				is physically located in not less than 2 States or in a geographic area
				determined by the Federal Energy Regulatory Commission to experience natural
				gas transmission capacity constraints or congestion.
									(III)Any tangible property used as a
				transmission pipeline for crude oil or diesel fuel produced from coal or other
				synthetic petroleum products produced from coal if such property is placed in
				service as part of a State or multi-State effort to improve the transportation
				of crude oil or diesel fuel produced from coal or other synthetic petroleum
				products produced from
				coal.
									.
					(b)Exception to
			 private loan financing testSection 141(c)(2) of the Internal Revenue
			 Code of 1986 (defining the private loan financing test) is amended—
						(1)by striking the period at the end of
			 subparagraph (B) and adding , or; and
						(2)by adding at the end the following new
			 subparagraph:
							
								(C)enables the borrower to finance certain
				energy transportation infrastructure as defined in section
				141(b)(6)(C)(ii).
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to bonds issued after the date of the enactment of
			 this Act.
					CEmergency service route
				3021.Emergency service
			 routeSection 1948 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (Public Law 109–59; 119 Stat. 1514) is repealed.
				IVConservation and efficiency
			ACAFE standards
				4001.Revised
			 considerations for decisions on maximum feasible average fuel
			 economySection 32902 of title
			 49, United States Code, is amended by striking subsection (f) and inserting the
			 following:
					
						(f)Considerations
				for decisions on maximum feasible average fuel economyWhen deciding maximum feasible average fuel
				economy under this section, the Secretary of Transportation shall consider the
				following matters:
							(1)Technological feasibility.
							(2)Economic practicability.
							(3)The effect of other motor vehicle standards
				of the Federal Government on fuel economy.
							(4)The need of the United States to conserve
				energy.
							(5)The desirability of reducing United States
				dependence on imported oil.
							(6)The effects of the average fuel economy
				standards on motor vehicle and passenger safety.
							(7)The effects of increased fuel economy on
				air quality.
							(8)The adverse effects of average fuel economy
				standards on the relative competitiveness of manufacturers.
							(9)The effects of compliance with average fuel
				economy standards on levels of employment in the United States.
							(10)The cost and lead time necessary for the
				introduction of the necessary new technologies.
							(11)The potential for advanced technology
				vehicles, such as hybrid and fuel cell vehicles, to contribute to the
				achievement of significant reductions in fuel consumption.
							(12)The extent to which the necessity for
				vehicle manufacturers to incur near-term costs to comply with the average fuel
				economy standards adversely affects the availability of resources for the
				development of advanced technology for the propulsion of motor vehicles.
							(13)The report of the National Research Council
				entitled Effectiveness and Impact of Corporate Average Fuel Economy
				Standards, issued in January
				2002.
							.
				4002.Increased fuel
			 economy standards
					(a)New regulations
			 required for passenger automobiles
						(1)Requirement
							(A)In
			 generalThe Secretary of
			 Transportation shall issue, under section 32902 of title 49, United States
			 Code, new regulations setting forth increased average fuel economy standards
			 for passenger automobiles.
							(B)DeterminationThe regulations shall be determined on the
			 basis of the maximum feasible average fuel economy levels for the passenger
			 automobiles, taking into consideration the matters set forth in subsection (f)
			 of that section.
							(2)Time for
			 issuing regulationsNot later
			 than 18 months after the date of enactment of this Act, the Secretary of
			 Transportation shall issue the final regulations under paragraph (1).
						(b)Phased
			 increasesThe regulations
			 issued pursuant to subsection (a) shall specify standards that take effect
			 successively over several vehicle model years not exceeding 15 vehicle model
			 years.
					(c)Clarification
			 of authority to amend passenger automobile standardSection 32902(b) of title 49, United States
			 Code, is amended by inserting before the period at the end the following:
			 or such other standard as the Secretary prescribes under subsection
			 (c).
					(d)Environmental
			 assessmentWhen issuing final
			 regulations setting forth increased average fuel economy standards under
			 subsection (a) or (c) of section 32902 of title 49, United States Code, the
			 Secretary of Transportation shall issue an environmental assessment of the
			 effects of the increased standards on the environment under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary of Transportation $5,000,000 for
			 each of fiscal years 2007 through 2012 for carrying out this section and for
			 administering the regulations issued pursuant to this section.
					4003.Expedited
			 procedures for congressional increase in fuel economy standards
					(a)Condition for
			 applicabilityIf the
			 Secretary of Transportation fails to issue final regulations with respect to
			 passenger automobiles under section 4002 on or before the date by which such
			 final regulations are required by that section to be issued, respectively, this
			 section shall apply with respect to a bill described in subsection (b).
					(b)BillA bill referred to in subsection (a) is a
			 bill that satisfies the following requirements:
						(1)IntroductionThe bill is introduced by 1 or more Members
			 of Congress by not later than 60 days after the date referred to in subsection
			 (a).
						(2)TitleThe title of the bill is as follows:
			 A bill to establish new average fuel economy standards for certain motor
			 vehicles..
						(3)TextThe bill provides after the enacting clause
			 only the text specified in subparagraph (A) or any provision described in
			 subparagraph (B), as follows:
							(A)Passenger
			 automobilesIn the case of a
			 bill relating to a failure timely to issue final regulations relating to
			 passenger automobiles, the following text, with the first blank space being
			 filled in with the number of a year and the second blank space being filled in
			 with a number:
								
									1.Passenger
				automobilesSection 32902 of
				title 49, United States Code, is amended by striking subsection (b) and
				inserting the following:
										
											(b)Passenger
				  automobilesExcept as
				  provided in this section, the average fuel economy standard for passenger
				  automobiles manufactured by a manufacturer in a model year after model year __
				  shall be __ miles per
				  gallon.
											.
									
							(B)Substitute
			 textAny text substituted by
			 an amendment that is in order under subsection (c)(3).
							(c)Expedited
			 proceduresA bill described
			 in subsection (b) shall be considered in a House of Congress in accordance with
			 the procedures provided for the consideration of joint resolutions in
			 paragraphs (3) through (8) of section 8066(c) of the Department of Defense
			 Appropriations Act, 1985 (as contained in section 101(h) of Public Law 98–473;
			 98 Stat. 1936), with the following exceptions:
						(1)References to
			 resolutionThe references in
			 those paragraphs to a resolution shall be deemed to refer to the bill described
			 in subsection (b).
						(2)Committees of
			 jurisdictionThe committees
			 to which the bill is referred under this subsection shall—
							(A)in the Senate, be the Committee on
			 Commerce, Science, and Transportation; and
							(B)in the House of Representatives, be the
			 Committee on Energy and Commerce.
							(3)Amendments
							(A)Amendments in
			 orderOnly 4 amendments to
			 the bill are in order in each House, as follows:
								(i)2 amendments proposed by the majority
			 leader of that House.
								(ii)2 amendments proposed by the minority
			 leader of that House.
								(B)Form and
			 contentTo be in order under
			 subparagraph (A), an amendment shall propose to strike all after the enacting
			 clause and substitute text that only includes the same text as is proposed to
			 be stricken except for 1 or more different numbers in the text.
							(C)Requirements
			 for considerationSubparagraph (B) of section 8066(c)(5) of
			 the Department of Defense Appropriations Act, 1985 (98 Stat. 1936), shall apply
			 to the consideration of each amendment proposed under this paragraph in the
			 same manner as that subparagraph applies to debatable motions.
							BNatural Gas Energy Star Program
				4011.Efficiency
					(a)Methane
			 reduction projects
						(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Administrator of the Federal
			 Energy Regulatory Commission shall solicit applications from eligible entities,
			 as determined by the Administrator, for grants under the Natural Gas STAR
			 Program under the Environmental Protection Agency to pay the Federal share of
			 the cost of projects relating to the reduction of methane emissions in the oil
			 and gas industries.
						(2)Project
			 inclusionsTo receive a grant
			 under paragraph (1), the application of the eligible entity shall
			 include—
							(A)an identification of 1 or more technologies
			 used to achieve a reduction in the emission of methane; and
							(B)an analysis of the cost-effectiveness of a
			 technology described in subparagraph (A).
							(3)LimitationA grant to an eligible entity under this
			 subsection shall not exceed $50,000.
						(4)Federal
			 shareThe Federal share of
			 the cost of a project under this subsection shall not exceed 50 percent.
						(5)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subsection $1,000,000 for the
			 period of fiscal years 2006 through 2010.
						(b)Efficiency
			 promotion workshops
						(1)In
			 generalThe Administrator, in
			 conjunction with the Interstate Oil and Gas Compact Commission, shall conduct a
			 series of technical workshops to provide information to officials in oil- and
			 gas-producing States relating to methane emission reduction techniques.
						(2)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subsection $1,000,000 for the
			 period of fiscal years 2006 through 2010.
						
